Simmons, Justice.
The only question in this case, as shown by the facts in the official report, was the question of whether Thompson & Co. had notice that the land purchased by them belonged to Mrs. Overstreet. Certain questions were propounded. by the court to the jury, among them the following : “Was Pughsley agent for Thompson & Co. in the .purchase of said timber?” “Did Pughsley have notice of 4he wife’s right t and title to said land after he became the :agent of Thompson & Co. ? ” The jury answered both of. these interrogatories in the affirmative. We think the evidence authorized the verdict upon these two questions. The court below was satisfied with their finding upon these, questions, and we will not interfere with his discretion in. refusing to grant a new trial in this case. He was also, satisfied that the jury did not find contrary to his charge. The court instructed the jury in effect, that the notice that *771Pughsley had, as ordinary of the county, was not sufficient; that the complainant could not recover unless Pughsley had notice of her title after he became the agent of Thompson & Co. The jury found that he had this notice after he became the agent for Thompson &Co. We think the evidence authorized them to so find, and their finding was not contrary to the charge of the court.
Judgment affirmed.